Case 4:18-cr-00509 Document 26 Filed on 05/16/19 in TXSD Page1of5

United States Courts

Southere OD of Texas
UNITED STATES DISTRICT COURT MAY 16 2018
SOUTHERN DISTRICT OF TEXAS ot Court
HOUSTON DIVISION pavid J. Bradley, Cler

UNITED STATES OF AMERICA

V. CR. NO. H-18-509

DMM tM

YUSUF ADEBOWALE MASHA

SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES:

COUNT 1
(FALSE USE OF A PASSPORT - 18 U.S.C. §1543)

On or about November 24, 2015, in the Houston Division of the Southern District

of Texas,
YUSUF ADEBOWALE MASHA,

Defendant herein, did then and there willfully and knowingly use and attempt to use a
forged and/or counterfeit passport purported to be issued by the Federal Republic of
Nigeria in the name of Adam Adewale Carter, to open an account at Bank of America, and
the defendant knew said passport was forged, counterfeit and otherwise procured
unlawfully.

In violation of Title 18, United States Code, Sections 1543 and 2.

COUNT 2
(FALSE USE OF A PASSPORT - 18 U.S.C. §1543)

On or about December 16, 2015, in the Houston Division of the Southern District

of Texas,

YUSUF ADEBOWALE MASHA,
Case 4:18-cr-00509 Document 26 Filed on 05/16/19 in TXSD Page 2 of 5

Defendant herein, did then and there willfully and knowingly use and attempt to use a
forged and/or counterfeit passport purported to be issued by the Federal Republic of
Nigeria in the name of Adam Adewale Carter, to open an account at Chase Bank, and the
defendant knew said passport was forged, counterfeit and otherwise procured unlawfully.

In violation of Title 18, United States Code, Sections 1543 and 2.

COUNT 3
(FALSE USE OF A PASSPORT - 18 U.S.C. §1543)
On or about December 22, 2015, in the Houston Division of the Southern
District of Texas,
YUSUF ADEBOWALE MASHA,

Defendant herein, did then and there willfully and knowingly use and attempt to use a
forged and/or counterfeit passport purported to be issued by the Federal Republic of
Nigeria in the name of Adam Adewale Carter, to open an account at Capital One Bank,
and the defendant knew said passport was forged, counterfeit and otherwise procured
unlawfully.

In violation of Title 18, United States Code, Sections 1543 and 2.

COUNT 4
(FALSE USE OF A PASSPORT - 18 U.S.C. §1543)

On or about March 18, 2016, in the Houston Division of the Southern District of
Texas,
YUSUF ADEBOWALE MASHA,
Defendant herein, did then and there willfully and knowingly use and attempt to use a

forged and/or counterfeit passport purported to be issued by the Federal Republic of
Case 4:18-cr-00509 Document 26 Filed on 05/16/19 in TXSD Page 3 of 5

Nigeria in the name of Adam Adewale Carter, to make a deposit to an account at Bank of
America, and the defendant knew said passport was forged, counterfeit and otherwise

procured unlawfully.

In violation of Title 18, United States Code, Sections 1543 and 2.

COUNT 5
(FALSE USE OF A PASSPORT - 18 U.S.C, §1543)

On or about April 13, 2017, in the Houston Division of the Southern District of
Texas,
YUSUF ADEBOWALE MASHA,
Defendant herein, did then and there willfully and knowingly use and attempt to use a
forged and/or counterfeit passport purported to be issued by the United Kingdom of Great
Britain and Northern Ireland in the name of Moses Campbell, to open an account at Chase
Bank, and the defendant knew said passport was forged, counterfeit and otherwise procured

unlawfully.

In violation of Title 18, United States Code, Sections 1543 and 2.

COUNT 6
(FALSE USE OF A PASSPORT - 18 U.S.C. §1543)

On or about April 13, 2017, in the Houston Division of the Southern District of

Texas,
YUSUF ADEBOWALE MASHA,
Defendant herein, did then and there willfully and knowingly use and attempt to use a

forged and/or counterfeit passport purported to be issued by the United Kingdom of Great
Case 4:18-cr-00509 Document 26 Filed on 05/16/19 in TXSD Page 4of5

Britain and Northern Ireland in the name of Moses Campbell, to open an account at Bank
of America, and the defendant knew said passport was forged, counterfeit and otherwise
procured unlawfully.

In violation of Title 18, United States Code, Sections 1543 and 2.

COUNT 7
(FALSE USE OF A PASSPORT - 18 U.S.C. §1543)

On or about November 6, 2017, in the Houston Division of the Southern District

of Texas,
YUSUF ADEBOWALE MASHA,

Defendant herein, did then and there willfully and knowingly use and attempt to use a
forged and/or counterfeit passport purported to be issued by the United Kingdom of Great
Britain and Northern Ireland in the name of Moses Campbell, to open an account at Wells
Fargo Bank, and the defendant knew said passport was forged, counterfeit and otherwise

procured unlawfully.

In violation of Title 18, United States Code, Sections 1543 and 2.

TRUE BILL:

Original Signature on File

 

 FOREPERSON OF THE GRAND JURY
Case 4:18-cr-00509 Document 26 Filed on 05/16/19 in TXSD Page 5 of 5

By:

RYAN K. PATRICK
United States Attorney

([feleme

JAY|WULEMAN
Atssistayt United States Attorney

 
